Citation Nr: 0905045	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Veteran testified at hearings before a Decision Review 
Officer (DRO) in September 2005 and before the undersigned 
Veterans Law Judge in May 2008.  Transcripts of these 
hearings are associated with his claims folder.

The Board remanded this case in July 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDING OF FACT

The Veteran's current back disorder was not present in 
service or until years thereafter and is not etiologically 
related to service.


CONCLUSION OF LAW

The Veteran's back disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran contends that he suffered an injury to his back 
in service in June 1971 which led to his current back 
disability.  

The Veteran's enlistment examination report does not note any 
back issues.  There are service treatment records regarding 
the Veteran's report of an injury in June 1971.  More 
specifically, the records document that an aircraft tire fell 
onto the Veteran's foot, causing pain and swelling to the 
lateral aspect of his left foot.  An orthopedic consultation 
shows that he hurt the fifth metatarsal of his left foot.  A 
cast was applied at that time and the Veteran was given a 
profile of "L-3 x 90 days."  The Veteran's separation 
medical examination report in July 1973 notes that the 
Veteran fractured his left fifth toe in service and that the 
Veteran suffered from high frequency hearing loss, first 
noted in May 1971.  A statement on the separation examination 
report indicated that the Veteran denied other significant 
medical or surgical history.  There is no indication of any 
complaint, diagnosis or treatment for the Veteran's back in 
any of his service treatment records.  

The Veteran provided post-service private chiropractic 
records from 1999.  These records show the Veteran received 
treatment for back and neck pain; with this treatment the 
Veteran's pain decreased and his range of motion increased.  
The private chiropractor recommended that the Veteran 
continue treatment to alleviate his symptoms.

An August 2003 VA examiner noted that the Veteran had 
intermittent low back pain associated with lifting, bending 
and physical exertion.  The Veteran had not suffered from 
incapacitating episodes and reported that he lost a variable 
amount of range of motion with flare-ups and rarely had 
radiculopathy.  He was able to perform his activities of 
daily living.  The examiner diagnosed the Veteran with 
degenerative disc disease/degenerative joint disease of the 
lumbar spine.

The Veteran testified in May 2008 that he was air cargo 
specialist in service and a forklift dropped a six-hundred 
pound tire on his foot, which caused him to fall on his 
tailbone/back.  The record shows that the Veteran was treated 
for his foot at the time, and his service treatment records 
reflect this injury.  The Veteran testified in 2005 that no 
treatment or diagnosis was given for his back at that time, 
despite his complaints, and that, as his complaints were 
ignored, he did not bother to continue seeking treatment 
while in service, although his back continued to bother him 
during the rest of his time in service and after service.  He 
testified in 2005 that he first went to a chiropractor after 
service when he had enough money to afford health insurance, 
during the 1980s, but that these older records are no longer 
available.

A September 2008 VA examiner, who reviewed the Veteran's 
entire claims file and medical history, noted that the 
Veteran reported injuring his back in service, falling on his 
tailbone.  The examiner indicated that the Veteran recounted 
doing heavy lifting and pushing afterwards and did not suffer 
any other injuries to his neck or back.  The Veteran reported 
being in several fender benders, but was never hospitalized 
and sustained no serious injuries.  The Veteran suffered from 
back pain from his head to his tailbone; it was sometimes 
pain in his shoulder area and lower back pain, sometimes in 
his neck.  He had never had an incapacitating episode of back 
or neck pain.  The Veteran reported not having problems 
chopping wood, stacking wood or working overhead and 
apparently had no activity that aggravated his back pain.  He 
described a rugged outdoor life and denied flare-ups or 
taking any medication.  After range of motion testing, x-ray 
review and physical examination, the examiner diagnosed the 
Veteran with osteoarthritis and degenerative disc disease of 
the lumbar spine.  He also diagnosed the Veteran with 
cervical degenerative joint disease, severe with foraminal 
encroachment, C4-5 left.  

The September 2008 VA examiner opined that based on a review 
of the Veteran's service treatment records, the history of 
his time in the military service and his work history after 
service, it was less likely than not that any back disability 
he currently suffered from was medically related to his 
active military service.  The examiner stated the reason for 
this is that the Veteran's examination for the fracture left 
fifth metatarsal, hospitalization two years later for 
adjustment reaction and discharge physical examination 
report, which were all in service, contain no documentation 
of complaints, treatment or history of back injury or back 
symptoms.  

While the Veteran has stated his belief that a back injury 
during his military service caused his current back 
disability, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

In this case the Veteran has a current diagnosis of 
osteoarthritis and degenerative disc disease of the lumbar 
spine and cervical degenerative joint disease.  The question 
that must be answered is whether or not the back disorder the 
Veteran currently has was caused by his military service.  
Although service treatment records confirm the Veteran was 
injured in a service accident, they do not document any 
complaints related to his back; rather the injury related to 
his left foot.  There are no other records documenting back 
issues in service, including a separation examination with no 
indication of any back injury or back trouble.  The earliest 
treatment records in the claims file relating to any back 
problems post-military service date from 1999.  

Although the Board is sympathetic to the Veteran's testimony 
that he could not always afford treatment for his back and 
that records from the early 1980s had been destroyed, the 
Court has indicated that the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
There would also seem to be a significant gap in treatment 
for the Veteran's back from the early 1980s until 1999, which 
weighs against the Veteran's claim.  In addition, the claim 
for service connection for a back disorder was filed nearly 
30 years after separation.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim). 

There is also no medical opinion linking the Veteran's 
current back disability to his military service.  Not only is 
there no medical opinion evidence in support of the Veteran's 
claim, but there is also medical evidence against his claim.  
As noted above, the September 2008 examiner opined that it 
was less likely than not that any back disability the Veteran 
had was medically related to his active military service.

As such, taking into account an absence of any indication of 
back trouble in service, no subsequent post-service treatment 
records until 1999 and the September 2008 VA examiner's 
opinion against the Veteran, the Board finds it reasonable to 
conclude that no basis to link active duty and any back 
disability is found in the record.  For the Board to conclude 
that the Veteran's current back disability had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a back disorder must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in June 2003, before the adverse rating decision that 
is the subject of this appeal.  In a March 2006 letter the 
Veteran was given the specific notice required by Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The record also contains private medical 
records submitted by the Veteran.  The Veteran was given a VA 
examination, with medical opinion, in connection with the 
claim.  The Veteran testified in a travel board hearing 
before the undersigned.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


